          To:  
Date:
  March 3, 2009 Subject:  
The Andersons, Inc.
2009 Performance Share Unit Grant Letter of Agreement
 



You have been selected to receive a Performance Share Unit (the “PSUs”) grant
subject to the terms and conditions of the Long Term Performance Compensation
Plan (the “Plan”) and this Letter of Agreement (the “Agreement”). This Agreement
will document the key provisions relating to the PSUs granted to you as of
March 2, 2009.

Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2009 PSUs. A copy of the Plan is
available upon request from the Human Resources Department. By signing the
Acknowledgment, you declare having read this Agreement and agree to be bound by
all the terms and conditions contained herein. When you are satisfied that you
understand the terms and conditions of the PSU grant, please sign the attached
Acknowledgment and, return to Teresa Scott or Steve DeDonato in the Human
Resources Department by Monday, March 16, 2009. Remember to keep a copy for your
files.



  1.   Grant of Performance Share Units: Subject to the terms and conditions of
the Plan and this Agreement, The Andersons, Inc. (the “Company”) hereby grants
to you «RSPSU» PSUs. Each PSU shall be equivalent to one Common Share of the
Company.



  2.   Performance Period: The Performance Period for the PSUs granted shall be
the three year period beginning January 1, 2009 and ending December 31, 2011.



  3.   Performance Schedule and Vesting of PSUs: PSUs shall vest at the
conclusion of the Performance Period (January 1, 2012) in accordance with the
following Performance Schedule based on the Company’s three-year cumulative
fully diluted Earnings Per Share (“EPS”) computed under Generally Accepted
Accounting Principles (GAAP) during the Performance Period. The Compensation
Committee of the Board of Directors reserves the right to adjust the EPS
presented in the annual report for extraordinary transactions which impact EPS
to ensure the pay for performance relationship. No PSUs will be considered
vested and earned for payment if the Company’s three-year cumulative EPS during
the Performance Period is less than $6.37.



  *   The target performance level is 7% annual growth above EPS at 2009 target
income. The threshold performance level is 3% annual growth above EPS at 2009
plan income. The maximum performance level is 14 % growth above EPS at 2009
target income. At target cumulative EPS growth 100% of performance adjusted
target long-term compensation is achieved, which is equal to 50% of the PSUs
granted to you under this agreement. The “% Units Vested” at maximum performance
level achieves 200% of performance adjusted target long-term compensation, which
is equal to 100% of the PSUs granted to you under this agreement.

You must be actively employed by the Company as of the end of the Performance
Period to be eligible to vest in and receive any payment of your PSUs except as
noted in paragraph 7 below. Actual vested percentage rates will be interpolated
from the above Performance Schedule using the actual three-year cumulative fully
diluted EPS achieved at the end of the Performance Period.



  4.   Rights as a Shareholder: You shall have no rights as a shareholder with
respect to the Common Shares subject to the PSUs granted to you during the
Performance Period including the right to receive dividends or to vote the
Common Shares subject to the PSUs.



  5.   Equivalent Dividends: If any dividends are paid with respect to Commons
Shares of the Company during the Performance Period, additional PSUs will be
granted to you as of the last day of the Performance Period. The amount of
additional PSUs will be computed based on the cumulative per share dividend rate
actually paid on Common Shares during the Performance Period and the share price
on the last day of the Performance Period. Additional PSUs granted to you, if
any, shall be subject to the terms and conditions of the Plan and this Agreement
and will vest in accordance with the Performance Schedule defined in this
Agreement.



  6.   Payment of Earned PSUs: Vested PSUs rounded up to the nearest whole unit
shall be delivered to you in the form of Common Shares no later than 75 days
following the conclusion of the Performance Period. PSUs which do not vest as of
the last day of the Performance Period will be forfeited. In that regard, you
agree that you will comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws. In addition, the Company must
receive from you payment or a written request for arrangement of terms for
payment, including share withholding, of all federal, state or local taxes of
any kind required to be withheld with respect to the vesting of Shares as
condition precedent to the delivery of the Shares. Shares are subject to tax
withholding based on the market value of the Shares on the date of vesting
(i.e., closing price on the business day prior to the date of vesting) at
required withholding tax rates. Withholding taxes due, if not satisfied in
shares, must be paid in full within ten business days of the vesting date.



  7.   Termination and Forfeiture of PSUs: Your right to receive unvested PSUs
shall terminate in whole and forfeit upon your termination of employment with
the Company or its subsidiaries for any reason, except in the event of your
death, Permanent Disability, Retirement, or Termination without Cause as a
result of a Sale of your Business Unit. If your termination with the Company
meets one of the listed exceptions, then your unvested PSUs will remain subject
to the Performance Schedule during the Performance Period provided in this
Agreement and the number of your PSUs subject to vesting at the end of the
Performance Period will be reduced proportionate to the number of months rounded
to the nearest whole month you were actively employed during the Performance
Period.



  8.   Other Acknowledgments: You acknowledge that the Compensation Committee
may adopt and/or change from time to time such rules and regulations as it deems
proper to administer the Plan.



  9.   Binding Effect: This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

[e25294-9651112458738cfe8e_2.jpg] Thank You,

Arthur D. DePompei

Vice President, Human Resources

The Andersons, Inc.

